The Conestoga Settlement
                                                                      Trust, The Re Family Trust
                                                                                 and /s



                               Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 31, 2013

                                        No. 04-13-00719-CV

                       AMERICAN NATIONAL INSURANCE COMPANY,
                                      Appellant

                                                   v.

 THE CONESTOGA SETTLEMENT TRUST, The Re Family Trust and Shea Ungar A/K/A
                Hershey Ungar Trustee of the Re Family Trust,
                                Appellees

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-17464
                          Honorable John D. Gabriel, Jr., Judge Presiding

                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

        Pursuant to section 51.014(d) of the Texas Civil Practice and Remedies Code and Rule
28.3 of the Texas Rules of Appellate Procedure, American National Insurance Company’s
petition for permission to appeal from an interlocutory order is granted. A notice of appeal is
deemed to have been filed on the date of this order and the appeal will proceed as an accelerated
appeal. See TEX. R. APP. P. 28.3(k).

           A reporter’s record has been filed. The clerk’s record is due November 11, 2013.

       We further order the clerk of this court to file a copy of this order with the District Clerk
of Bexar County, Texas. See id.

                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2013.

                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court